Brazil applauds your
election, Sir, to preside over the fifty-fifth session of
the General Assembly of the United Nations. Your
personal political experience and Finland's historic
contribution to the promotion of peace, human rights
and social development are valuable credentials that
you bring to the honoured task of chairing our work.
On behalf of the Brazilian Government, I pay
tribute to your predecessor, Foreign Minister Theo-Ben
Gurirab. His diplomatic skills and commitments to the
highest ideals of the United Nations insured him a
decisive role at the helm of the fifty-fourth session.
I wish to make a very special reference to our
Secretary-General, Kofi Annan. His moral authority
has served as a beacon as we strive to fulfil the
principles and goals of the United Nations. His report,
“We the peoples: the role of the United Nations in the
twenty-first century”, is a contribution of fundamental
importance to the cause of peace and justice, and to a
stronger United Nations. It will serve as a permanent
source of inspiration as we ponder the crucial decisions
the Organization is called upon to make.
Brazil had the satisfaction to co-sponsor the
resolution bringing Tuvalu into the United Nations
family. We salute Tuvalu as our newest member.
For the sixth consecutive time it is my honour to
take part in the opening of the general debate. On all
previous occasions, I took stock both of the positive
and negative aspects of the current state of world
affairs, the facts that afford us satisfaction and those
that are cause for frustration and even indignation. This
is our daily challenge and the motivating force behind
our work.
We meet here for the last time this century. We all
know that the twentieth century has been marred by a
fundamental contradiction. We have seen a growing
abundance of intellectual and material resources that
should have brought about a greater convergence of
opportunities and expectations as well as of living
standards throughout the world. Yet, what we also saw
was a failure to harness the necessary political will to
translate those extraordinary possibilities into a reality
of progress shared by all. This applies not only to the
international community as a whole but is equally valid
for the great majority of nations represented here,
among which is Brazil itself.
No doubt, we have much to gain in identifying
those aspects of our relations with the international
environment that are a hindrance to national
development. Yet it is equally illuminating to seek
within our own countries examples of success and
failure that help explain the world we live in.
Globalization is asymmetrical in part because it flows
from national societies that are themselves socially
unbalanced and seem to have lost some of their urge to
bring about social justice.
Freedom — the greatest of values — continues to
advance on all fronts and in all continents. That is a
crucial development. There is cause for concern,
however, that the core values of equality and fraternity
are dangerously being put aside. It is imperative that
these two other essential elements return to the top of
our agenda. They must retake their rightful place at the
centre of our policy decisions before it is too late —
before some are misled into believing that the
inevitable price for preserving freedom is the
perpetuation of the divide between the rich and the
poor, between those who are included and those who
suffer exclusion, between the “globalized” and those
left behind.
If democracy and freedom are to put down firm
roots within our countries, we must foster a genuine
sense of solidarity that translates into effective action.
Only thus will we build an international order that is
conducive to the preservation of peace and can
function as an engine of sustained growth. It is
unacceptable that major global issues and campaigns
for transnational solidarity be manipulated and
exploited in order to disguise what amounts to the
protection of narrow interests. Unfortunately, this is
what is happening in the field of international trade.
First, the inconsistency between free trade
rhetoric and the continued use of protectionist policies
of various types by developed countries. As I stated at
the World Trade Organization conference in Seattle, the
name of this game is discrimination. And
discrimination, especially when waged against the
weakest, is the absolute negation of solidarity. We must
5

reverse these grave distortions in international trade,
and especially as concerns agricultural products.
It is inadmissible that the most prosperous
nations, whose economies are strongly based in the
manufacturing and service industries, should be legally
entitled to restrict access to their markets for
agricultural goods, while they call for the free flow of
those goods in which they benefit from an enormous
competitive advantage. It is even more intolerable that
these countries be allowed, as is presently the case, to
subsidize the production and export of agricultural
commodities to the tune of dozens of billions of
dollars. These policies cause enormous harm to
exporting nations that are more efficient and
competitive in this field, but lack the financial means
to offer equally generous fiscal incentives to their
farmers.
Secondly, not satisfied with the persistence of this
highly discriminatory situation — where what is said
often deviates from what is done — there are those in
the developed countries who give voice to sectional
interests and defend a new offensive against the
exports of developing nations. This is what the new
language of protectionism, camouflaged as
humanitarian internationalism, would seem to suggest.
It unfurls the seductive banner of labour and
environmental standards, which, if adopted, would
further restrict the access of products from developing
countries to the markets of rich countries.
This rhetoric and its appeal to certain segments of
public opinion might suggest that the exports of
developing countries pose a threat to the economic
well-being and the way of life of the more developed
societies. We all know this is not true. After all, these
exports represent less than a third of world trade and
are made up mostly of raw materials.
The main objective of those who wish to
introduce labour conditionalities into trade rules has
little to do with improving the quality of life of
workers in poor countries. Their fundamental aim is to
protect backward sectors of their own economies that
strictly speaking are no longer capable of competing
effectively in a free trade environment.
Sanctions and commercial barriers are inadequate
tools to enhance labour standards and to protect the
environment in developing countries. Our countries
and our own societies, more than any other, are
interested in achieving those very same objectives,
which is why we need more — not less — exports and
economic growth.
This is a message that developing countries must
make ring out in a clear and powerful voice. We must
instil in developed societies an understanding that they
are not alone in the world. Above all, they must not
presume to unilaterally write the rules of international
trade solely according to their interests and points of
view, as if the other 5 billion human beings did not
have equally legitimate aspirations to progress, justice
and well-being.
Nations must come increasingly to comprehend
and respect differing realities and objectives among
themselves. At the same time, they must recognize
their commonalties and affinities; explore and enlarge
areas of convergence and opportunities for cooperation;
and overcome suspicions, rivalries and disputes.
Nowadays it is above all through regional
integration that this learning process takes place. For
most countries, it opens the door to a more intensive
and meaningful participation in global affairs.
In the Americas, and more specifically in Latin
America, we have set ourselves firmly on this course.
The countries of the region are increasingly integrated
among themselves and into the world. These are the
two inseparable faces of the same forward movement.
A few days ago in Brasilia, on the initiative of
President Fernando Henrique Cardoso, a meeting of
Presidents of South America took place for the first
time in our history. This gathering sought to bring
together the leaders of South America around the
common challenges that grow out of our shared
geography and physical proximity. It is only natural
that this first meeting should have occurred in Brazil,
which shares borders with nine of its 11 South
American neighbours, and has lived in harmony with
all for over a century in a spirit of peace, friendship
and growing determination to move ahead on the road
to full integration.
The Presidents took important and concrete steps
in this direction that will bear lasting fruit. In the
political realm, they agreed to underscore the
commitment of the countries of South America to
democracy and decided that participation in future
South American gatherings would hinge on the
preservation of the rule of law and full respect for
democratic values and procedures. They also agreed to
6

hold consultations among their Governments in the
event of a threat to democracy in our region.
In trade matters, they resolved to begin
negotiations on a free-trade zone between
MERCOSUR and the Andean Community, to be
established before January 2002 and to be expanded
into an economic zone covering all of South America,
including Chile, Guyana and Suriname. To this end the
Presidents decided to coordinate the planning and
funding of projects for integrating the region's
infrastructure, in particular in the priority areas of
energy, transport and telecommunications. By working
together in this way we will more quickly set up the
physical links that will enhance South American unity.
Drug trafficking and organized crime are issues
that affect, in different forms, all regions of the world.
The Presidents highlighted the role of the Organization
of American States in the fight against drugs in the
hemisphere and the setting up last year of the
multilateral evaluation mechanism to assess the
performance of our countries in this effort. They also
decided to establish systematic consultations among
national agencies and to set up a South American anti-
laundering task force.
The meeting of Presidents of South America was
an event unique in the almost two centuries of
independent nationhood for most of the subcontinent.
As well as having historic significance and long-term
impact, this summit will also generate results in the
immediate future.
None is more significant than the commitment to
democratic values. President Fernando Henrique
Cardoso was very much to the point when he said:
“the South America of today is synonymous with
democracy ... In this dawning of democracy, we
will not tolerate abuses. And we will increasingly
demand the right not only to vote, but to defend
freedom, access to information and the judicial
guarantees that make elections an effective
exercise in democracy”.
The United Nations has seen important
achievements over this last year. Let me recall a few.
The goal of creating a more just, tolerant society was
reaffirmed during the follow-up world conferences on
women — Beijing +5 — and on social development —
Copenhagen +5. At the Non-Proliferation Treaty
review conference, modest but nevertheless significant
progress was made towards freeing the world from the
scourge of nuclear arms. As one of the New Agenda
countries, Brazil is proud of its contribution to the
success of the conference, whose results will be a
litmus test for future advances in the nuclear
disarmament field.
Efforts to establish an International Criminal
Court have moved ahead, and Brazil signed the Rome
Statute. Those that commit crimes against humanity
must not, under any circumstances, go unpunished.
In the Brahimi report (A/55/305), a valuable
framework has been laid out on how to strengthen the
work of United Nations peacekeeping operations and,
as a result, on how to overcome recent failures. The
courageous Rwanda and Srebrenica reports offer us a
precise diagnosis of what needs to be done.
In Timor, under the leadership of a model
international official, Sergio Vieira de Mello, a new
State is taking form and coming to life. We express our
strongest condemnation of the attack on innocent
workers at the United Nations office in Atambua, West
Timor, who were helping to achieve this very goal.
In contrast with these achievements, the
frustrations are well known. Peacekeeping operations
in Sierra Leone and in the Democratic Republic of the
Congo have still to show results; the conflict in Angola
goes relentlessly on as a result of UNITA's inexcusable
failure to comply with international directives and law;
and there is growing awareness of the devastating
dimensions of the AIDS epidemic in Africa and in the
rest of the world.
Less than a week ago, in a historic meeting in this
very Hall, world leaders took stock of the work and
achievements of multilateralism. The outcome was a
clearer reaffirmation of our determined and
unequivocal commitment to reinvigorate the United
Nations. We reinforced our convictions about the
crucial role of this Organization in ensuring that justice
is done and that international peace takes root.
Brazil has always been convinced of this.
In the absence of the United Nations, human
rights would be more vulnerable; the distance between
antagonists would be wider; the difficulties in
eradicating poverty would be greater; the growth of
tolerance would be slower and democratic practices
would face even stronger opposition.
7

It may be that the Millennium Summit only gave
expression to what we already knew. The historic
legacy of this Summit should, then, be our renewed
willingness to act.
We all know that it is by mobilizing political will
that we can make a difference. The United Nations is
the model political forum of the international
community and its central goal is to provide the ways
and means to bring to life our dearest ideals, values and
aspirations.
In this hall there has often been a divorce
between words and deeds, between objectives and the
tools to achieve them, as if they hailed from different
universes, distant and isolated from each other.
It is only through political dialogue, and
consultation among States made possible by
multilateralism that a degree of rationality and
predictability can be brought to the workings of global
forces.
To foster multilateralism is to strengthen the
United Nations and the modern understanding of the
individual as the central beneficiary of international
action. Only thus can we look forward to progressive
and just governance in this integrated world.
It is our obligation to fulfil our common
commitments, so vigorously underscored during the
Millennium Summit. We must do so with determination
and a sense of urgency.